Order entered January 23, 2015




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-14-01512-CR

                               EX PARTE JOHN KENT MATHIS

                       On Appeal from the 382nd Judicial District Court
                                   Rockwall County, Texas
                             Trial Court Cause No. 2-11-217-C

                                              ORDER
        On December 9, 2014, this Court sent the trial court a letter stating that we had not

received the trial court’s certification of appellant’s right to appeal. We directed the Court to

file, within ten days, a certification of appellant’s right to appeal. To date we have not received

the certification, which is required in every case in which a defendant appeals. See TEX. R. APP.

P. 25.2(a), (d); Cortez v. State, 420 S.W.3d 803 (Tex. Crim. App. 2013).

        Accordingly, we ORDER the trial court to prepare and file, within TEN DAYS of the

date of this order, a certification of appellant’s right to appeal.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Brett Hall, Presiding Judge, 382nd Judicial District Court; Kay McDaniel, Rockwall

County District Clerk; John Kent Mathis; and the Rockwall County District Attorney’s Office.

                                                         /s/    MOLLY FRANCIS
                                                                PRESIDING JUSTICE